DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12-15 and 20 are rejected under 35 U.S.C. 102(a) as being anticipated  by Cwiok (2020/0247604). Cwiok discloses, in figs. 4 and 28, 	Re-1, a hot lather dispenser, comprising:
a compartment 40 configured to receive a removable pod 8;
a pump 18 (see fig. 1B)  configured to receive liquid from the removable pod during operation;
a heater 28 configured to heat the liquid received via the pump;
an auger 94  configured to receive liquid from the pump and to combine the liquid with air to generate lather; and
a nozzle 254 configured to dispense lather produced by the auger for use.


Re-claim 2,  wherein the compartment is arranged vertically above the pump, and wherein the nozzle is arranged vertically above the auger.
Re-claim 3, further comprising a removable, transparent pod cover that permits the pod to be viewed when inserted into the compartment.
Re-claim 12,  further comprising a trigger assembly 10, 20  configured to cause lather to be dispensed based on activation of the trigger assembly.
Re-claim 13, wherein the trigger assembly is further configured to cause a supply to the nozzle to be physically clamped closed based on inactivation of the trigger assembly ( pinch valve, see [0116]).
Re-claims 14, 15 , wherein a consistency of the dispensed lather is user- selectable;
wherein the auger is disposed with an auger chamber, wherein the consistency of the dispensed lather is based on adjusting one or more of a flow rate of liquid into the auger chamber or a rotational speed of the auger(see fig. 62 and  [0304)).
Re-claim 20, an apparatus comprising: a means 8  for containing liquid; and a means 16 for processing liquid into lather.

Claims 1, 2, 4-6, 12, 18  and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Barrows et al. (3,119,779).
Barrows et al. disclose, in figs. 1, 2, 4,
Re-claim 1, a hot lather dispenser, comprising:
a compartment 59  configured to receive a removable pod 35;
a pump 20 configured to receive liquid from the removable pod during operation;
a heater 75configured to heat the liquid received via the pump;
an auger 15 configured to receive liquid from the pump and to combine the liquid with air to generate lather; and
 a nozzle 16 configured to dispense lather produced by the auger for use.
Re-claim 2, wherein the compartment is arranged vertically above the pump, and wherein the nozzle is arranged vertically above the auger.
	Re-claim 4, wherein the auger is vertically oriented.
Re-claim 5,  wherein the auger is disposed with an auger chamber 11, wherein the vertical orientation of the auger permits un-foamed liquid to drain back down within the auger chamber to be re-foamed into lather.
Re-claim 6, further comprising a cylinder 49 within which the pump, heater, and auger are disposed.
Re-claim 12, further comprising a trigger assembly 17 configured to cause lather to be dispensed based on activation of the trigger assembly.
Re-claim 18, wherein the auger is disposed with an auger chamber, wherein the auger chamber includes an inner chamber having peaks and valleys 63.
Re-claim 20, an apparatus comprising a means 35 for containing liquid; and a means 11 for processing liquid into lather.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cwiok or Barrows.
Cwiok discloses further comprising  a removable pod cover 1222, or Barrows further disclose a removable cover 40 for covering the pod when is inserted in the compartment.
However Cwiok or Barrows lack to disclose the cover being transparent; it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the invention of Cwiok or Barrows with the cover being transparent to permit the pod to viewed when inserted into the compartment, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cwiok.
Cwiok discloses, in fig. 28, the auger including thread having a triangle profile and a horizontal base cutting into the auger.
However, Cwiok lacks to disclose the auger including a thread having a 60-degree triangle profile and a horizontal base cutting into the auger by 3mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Cwiok with the auger including a thread having a 60-degree triangle profile and a horizontal base cutting into the auger by 3mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205, USPQ 215 (CCPA 1980).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cwiok in view of Ray (2009/0314806).
Cwiok lacks to disclose an air check valve coupled to the pump to prevent evaporation from a reservoir associated with the pump.
Ray teaches, in figs. 3-4, an air check valve 160 coupled to the pump.
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Ray, to modify the invention of Cwiok with an air check valve coupled to the pump to prevent evaporation from a reservoir associated with the pump.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cwiok in view of Ray.
Cwiok discloses, in [0267}, air holes 716-A and 716-I in the auger chamber.  However, Cwiok to lacks to disclose the air holes comprising check valves.
Ray teaches, an air hole with a check valve.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Ray, to modify the invention of Cwiok with check valves in the air holes to prevent evaporation from the auger chamber.

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/               Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                         July 25, 2022